          Case 1:20-vv-00590-UNJ Document 30 Filed 09/16/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0590V
                                        UNPUBLISHED


    DAVID VAUGHN,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 16, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Uncontested;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Brachial Neuritis


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

      On May 12, 2020, David Vaughn filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he experienced brachial neuritis after receiving a
Tdap vaccination in his left arm on June 21, 2017. Petition at ¶¶ 3, 8. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On August 16, 2021, Respondent filed his Rule 4(c) report in which he states that
he does not contest that Petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, it is Respondent’s position that Petitioner has satisfied
the criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00590-UNJ Document 30 Filed 09/16/21 Page 2 of 2




Interpretation for brachial neuritis following a vaccine containing a tetanus toxoid. Id. at 5.
Petitioner had: (1) upper left arm symptom present within two to 28 days; (2) upper left
arm weakness; (3) EMG/NCS results, along with motor, sensory, and reflex findings,
consistent with brachial neuritis; and (4) no other condition or abnormality that would
explain his symptoms. Id. at 5-6. Respondent further agrees that Petitioner suffered the
residual effects or complications of his injury for more than six months after vaccine
administration. Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
